DETAILED ACTION
	This office action is in response to the election and amendment filed on June 29, 2022.  In accordance with this amendment, new claims 16-18 have been added.
	Claims 1-18 remain pending (claims 1-14 are withdrawn from consideration as being related to a non-elected Group).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claim 15 (note that new dependent claims 16-18 have been added to Group II) in the reply filed on June 29, 2022 is acknowledged.  Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (six (6) pages) were received on August 13, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must recite the most-recent US PTO data.  For example, the Patent No. from the parent must be used.  Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities: regarding the claim body, because the “an optical fiber cable” is already defined in the preamble, the phrase “an optical fiber cable” in the claim body should read “the optical fiber cable.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 2014/0133808 A1, and further in view of Griffiths et al. US 2012/0141075 A1.
Regarding sole examined independent claim 15, Hill et al. US 2014/0133808 A1 teaches (ABS; Figs. 2A, 2B, 3; paragraphs [0034] – [0047]; Claims) a terminal end assembly 30 (see Figs. 2A and 2B (exploded view)) for an optical fiber cable 12, the assembly comprising: a ferrule 24 for receiving and terminating an optical fiber of an (the) optical fiber cable 12; a ferrule holder 32 having a first end for receiving the optical fiber therethrough, and a second end opposite the first end for receiving and retaining the ferrule therein (as in Fig. 2B); a connector body 26 having a first end configured for receiving and retaining a terminal end of a fiber optic cable therein, and a second end configured for slidably receiving the ferrule holder therein; a biasing member 34 (spring serves to “bias”) disposed within the connector body for biasing the ferrule holder axially away from the connector body; and a ferrule retainer 36 for retaining the ferrule holder within the second end of the connector body, the retainer comprising a tubular body (“tube” like in shape, Fig. 2B) for being disposed around the ferrule and ferrule holder; and a protective cap 28 for being disposed around the ferrule and in engagement with the ferrule retainer, the protective cap having a receptacle for receiving the ferrule therein and a leading tip opposite the first end (see Fig. 3 during engagement).
Regarding independent claim 15, there is no express and exact teaching from Hill et al. ‘808 for the “protective cap” to have an attachment features, and in that the attachment feature comprises a cavity formed in the leading tip and at least two openings formed in an exterior surface of the protective cap and connected to the cavity such that a pull cord may enter one of the openings and exit another of the openings to attach to the protective cap.
However, using a protective cap that includes openings and a cavity to use a pull core / rope in order to pull the element into and/or out of an opening is commonly known in the fiber optic art.  In the fiber optic art, cable and ferrules are commonly needed to be located in small areas, inside ducts or walls, etc.  For example, Griffiths et al. US 2012/0141075 A1 teaches (ABS; Figs. 1-5; columns [0039] – [0049]; Claims) teaches a terminal end assembly for an optical fiber cable (ABS) that employs a ferrule, spring, connector, and a protective cap 170 on the end thereof, the protective cap being used for both protection and to pull the cable as desired to a particular location (Griffiths para [0041] – [0042]).  Further, the protective cap includes an attachment feature that comprises a cavity formed in the leading tip (slot 185 as negative space near left of 170 in Fig. 1) and at least two openings formed in an exterior surface of the protective cap (at least two openings are shown in Figs. 1-3) and connected to the cavity such that a pull cord may enter one of the openings and exit another of the openings to attach to the protective cap (pull cord may functionally be inserted in the slot in order to pull).  Of further note is that the protective cap 170 is disposed around the ferrule 130/160 when connected and is in engagement with a member 135 that retains the ferrule therein.
Since Hill ‘808 and Griffiths ‘075 are both from the same field of endeavor, the purpose disclosed by Griffiths ‘075 would have been recognized in the pertinent art of Hill ‘808.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Griffiths ‘075, to use a protective cap with at least two openings and a cavity formed in the tip end thereof, in order to allow a pull cord to be attached to the protective cap for pulling function, in the device of Hill ‘808 in order to allow a normally skilled artisan to improve placement of the optical fiber (ferruled) connector for a cable within small spaces, such as within ducts or walls for installation of optical communications.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of independent claim 15 over Hill ‘808 and further in view of Griffiths ‘075.
Regarding dependent claim 16, the cap of the primary prior art of Hill ‘808 can spin or rotate (see para [0040]; Claim 3) and accordingly such functionality would have been obvious over the combination for the same reasons as enumerated by Hill.  KSR.
Regarding claim 17, the ferrule of the primary prior art of Hill may be ceramic and cylindrical (see para [0031]).
Regarding claim 18, the protective cap of the primary prior art of Hill can be configured to fit around the ferrule to be retained via friction force(s) (see para [0040]).

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, B, and E-G:

-Reference A to Hill ‘754 is the parent patent.
-Reference B to Tong ‘224 is pertinent to an optical fiber cable connector with integrated housing design for the inner ferrule, to include a biasing spring.  
-Reference E to Ahmed ‘712 is pertinent to a cable pulling assembly with protective end cap and hole to attach pull cord.
-Reference F to Nova ‘843 is pertinent to a pulling attachment feature on the end of a flexible conduit that includes attaching features and cavities in a bullet shape.
-Reference G to Egner ‘161 is pertinent to a frangible pulling bullet feature on the end of an optical fiber cable with a distal tip including the attachment features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 12, 2022